Citation Nr: 0814809	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957 and had unsubstantiated National Guard service 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a RO hearing in May 2006 and a 
Board video conference hearing with the undersigned Veterans 
Law Judge in February 2008.  Transcripts of those proceedings 
have been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
completed prior to the adjudication of the veteran's claims.

The Board notes that the January 2006 rating decision denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus due to the lack of new and material 
evidence.  Review of the veteran's claims file did not reveal 
a prior denial of diabetes mellitus; therefore the Board is 
unsure why the RO adjudicated the veteran's claim on this 
basis.  This claim must be returned to the RO/AMC for an 
explanation in this regard or for adjudication on the merits.

During the veteran's February 2008 Board video conference 
hearing, the veteran stated that after discharge from active 
duty service in 1957, he then joined the National Guard.  
There is no indication in the claims file that the RO 
attempted to verify this service nor were any medical records 
from this period requested.  Additionally, the veteran 
indicated that he had received continuous treatment at the VA 
medical facilities in Wade Park, Brecksville, Clarksville and 
the McCathy Clinic since 1957.  It appears that the RO 
requested medical records from the Wade Park facility dated 
from 1957 to 1959 only.  The RO/AMC must obtain any available 
treatment records from the aforementioned facilities from 
1957 to the present.  The veteran also indicated that his 
insurance carrier, Kaiser Permanente, may have additional 
medical records.  It does not appear that the RO attempted to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available medical 
treatment records for the veteran from 
the VA facilities in Wade Park, 
Brecksville, Clarksville and the 
McCarthy Clinic from 1957 to the 
present.  If no records are available, 
this should be memorialized in the 
veteran's claims file.

2.  Obtain any available medical 
treatment records from Kaiser 
Permanente from 1957 to the present.  
If no records are available, this 
should also be memorialized in the 
veteran's claims file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  Specifically, the 
veteran's claim of entitlement to service 
connection for diabetes mellitus should 
be adjudicated on the merits, unless the 
record includes a final rating decision 
which denied the claim.  If the claims 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the issues should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

